F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           AUG 27 2002
                                   TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                         No. 02-7026
 v.
                                                    (D.C. No. 01-CR-48-S)
                                                       (E.D. Oklahoma)
 JUAN HOOPER, aka Frank William
 Halstead,

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before EBEL, LUCERO, and O’BRIEN, Circuit Judges.


      Juan Hooper entered a conditional guilty plea to possession of cocaine with

intent to distribute in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2,

reserving the right to appeal the district court’s denial of his motion to suppress.

Hooper now appeals and, exercising jurisdiction pursuant to 28 U.S.C. § 1291, we

affirm.



      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
                                          I

      On June 14, 2001, Oklahoma Highway Patrol trooper Shawn Lee Griffey

pulled over the van Hooper was driving on Interstate 40 after observing him

traveling at fifty-six miles per hour in a forty-five mile per hour construction

zone. Griffey informed Hooper that he had been stopped for speeding and

requested his driver’s license and insurance verification. Hooper gave Griffey a

California driver’s license in the name of Frank Halstead, informed Griffey that

the vehicle was rented, and provided the car-rental agreement. The agreement

stated that the period of the rental was June 4 to June 11, 2001, and that the

vehicle was rented to Hector Jauregui. Also noted on the agreement was a

statement that there were “[n]o ‘additional authorized operators’ without Hertz’

prior written approval.” (Appellant’s App. at 4.) Hooper did not provide Griffey

with any additional documentation indicating that he was authorized to operate

the vehicle. Griffey asked who Jauregui was, and Hooper said he was a friend

who rented the car for him because Hooper had bad credit. Hooper told Griffey

that he was on his way to Harrisburg, Pennsylvania, to visit relatives and was on

the third day of his trip.

      After reviewing the driver’s license and rental agreement provided by

Hooper, Griffey asked Hooper to exit the vehicle and have a seat in his patrol car.

Hooper complied, and Griffey gave him a warning for the speeding


                                         -2-
violation. The district court found that as Hooper was signing the warning,

Griffey asked him “if he had anything illegal in the vehicle,” to which Hooper

replied he did not. (Id.) The court further found that as Griffey was handing

Hooper back the driver’s license, rental agreement, and warning, Griffey asked if

he could “look inside the vehicle.” (Id.) Hooper said that Griffey could “go

ahead and look.” (Id.)

      Before beginning his search, Griffey had Hooper stand away from the

vehicle in an adjacent ditch, some fifteen to twenty feet away. While conducting

his search of the van, Griffey “noticed that the plastic molding from the floor and

the rear quarter panel did not seem to fit together in a proper manner.” (Id. at 5.)

He removed the ashtray from the molding and saw the corner of a plastic package;

he felt the package and believed it to be tightly packed, containing an illegal drug.

Griffey arrested Hooper, and in a further search of the vehicle discovered thirteen

additional packages, which were later determined to contain cocaine. During the

book-in process, Hooper correctly identified himself as Juan Hooper, rather than

Frank Halstead.

      On September 4, 2001, Hooper filed a motion to suppress. This motion was

denied on September 20, 2001. On appeal, Hooper contends that the district court

erred because he was illegally detained, because any consent he gave to a search




                                        -3-
of the van was the involuntary product of an illegal detention, and because the

officer’s search exceeded the scope of the consent given by Hooper.

                                          II

      In reviewing the district court’s denial of Hooper’s motion to suppress, we

view the evidence in the light most favorable to the district court’s determination

and accept the factual findings of the district court unless they are clearly

erroneous. United States v. Wood, 106 F.3d 942, 945 (10th Cir. 1997). Our

ultimate determination of reasonableness under the Fourth Amendment is a

question of law that we review de novo. Id.

      A traffic stop is a “seizure” within the meaning of the Fourth Amendment,

United States v. Anderson, 114 F.3d 1059, 1063 (10th Cir. 1997), and such a stop

is properly analyzed as an investigative detention that must be supported by a

reasonable, articulable suspicion that criminal activity is afoot. United States v.

Sokolow, 490 U.S. 1, 7 (1989). Applying the principles of Terry v. Ohio, we

evaluate the reasonableness of the stop based on “whether the officer’s action was

justified at is inception, and whether it was reasonably related in scope to the

circumstances which justified the interference in the first place.” 392 U.S. 1, 20

(1968).

      Hooper argues that Griffey lacked the reasonable articulable suspicion of

illegal activity necessary to extend the duration of the detention. An investigative


                                         -4-
detention should “last no longer than is necessary to effectuate the purpose of the

stop,” and “[t]he scope of the detention must be carefully tailored to its

underlying justification.” Florida v. Royer, 460 U.S. 491, 500 (1983) (plurality

opinion). However, it is permissible for a law enforcement officer to prolong the

length of the initial detention if the officer “has an objectively reasonable and

articulable suspicion illegal activity has occurred or is occurring.” United States

v. Hunnicutt, 135 F.3d 1345, 1349 (10th Cir. 1998).

      We have consistently held that a driver’s “inability to offer proof of

ownership or authorization to operate the vehicle” is a factor that may support a

reasonable articulable suspicion of illegal activity. See, e.g., United States v.

Fernandez, 18 F.3d 874, 879 (10th Cir. 1994) (noting that a “defining

characteristic of our traffic stop jurisprudence is the defendant’s lack of a valid

registration, license, bill of sale or some other indicia of proof to lawfully operate

and possess the vehicle in question, thus giving rise to objectively reasonable

suspicion that the vehicle may be stolen”); United States v. Horn, 970 F.2d 728,

732 (10th Cir. 1992); United States v. Turner, 928 F.2d 956, 959 (10th Cir. 1991);

United States v. Arango, 912 F.2d 441, 447 (10th Cir. 1990).

      Hooper was unable to provide Griffey with any documents indicating that

he was either the owner or authorized to operate the vehicle. Furthermore,

Hooper stated that he was within the weekly rental rate, which was contradicted


                                          -5-
by the rental agreement, and he was vague as to why he rented the vehicle for

such a long period of time before he started his trip. The totality of these

circumstances, viewed in the light most favorable to the district court’s

determination, supports a conclusion that Griffey’s further detention of Hooper

was supported by a reasonable suspicion of illegal activity.

      Hooper’s second claim is that the consent he gave Griffey to search his

vehicle was involuntary because there was not enough separation in time between

his illegal detention and his grant of consent. Because we have determined that

Hooper was not illegally detained, the consent that he gave Griffey to search his

vehicle could not have been involuntary on this basis. See United States v. Hill,

199 F.3d 1143, 1150 n.5 (10th Cir. 1999). Hooper does not provide an alternative

theory as to why his consent was involuntary, and we conclude that he voluntarily

consented to the search of his vehicle.

      Arguing that Griffey could only have had a reasonable suspicion that

Hooper was driving a stolen vehicle, Hooper contends that the subsequent search

was not related to this suspicion. Griffey’s search of Hooper’s vehicle, however,

was based on Hooper’s consent. Because we conclude that Hooper’s consent was

voluntary, we need not address this argument.

      Finally, Hooper contends that Griffey’s search of the vehicle exceeded the

scope of Hooper’s consent. We examine the totality of the circumstances to


                                          -6-
determine whether a search remains within the boundaries of the consent given.

United States v. Pena, 920 F.2d 1509, 1514 (10th Cir. 1990). Hooper told Griffey

that he could “go ahead and look” after Griffey asked if he could “look inside the

vehicle.” (Appellant’s App. at 4.) While searching the vehicle Griffey removed

an ashtray, which Hooper argues was beyond the scope of his consent to “look

inside the vehicle.” In Pena, defendant argued that he only gave the law

enforcement officer consent to “look” inside his car, and that the officer’s use of

a screwdriver to remove the rear panel of the vehicle exceeded the scope of his

consent. 920 F.2d at 1515. We decided we would not “attach an unduly

restrictive meaning to the officer’s request to ‘look’ inside the vehicle,” and

concluded that the “search was conducted within the general scope of the

permission granted.” Id.

      Applying the court’s reasoning in Pena, we conclude that Griffey’s removal

of an ashtray was within the scope of the permission granted by Hooper to “look

inside the vehicle.” Furthermore, Hooper did not object to this aspect of the

search. Hooper argues that it was not possible for him to object because he was

fifteen to twenty feet away from the vehicle while Griffey was conducting the

search. The district court found that “Hooper was nonetheless in a position to

object to any search technique utilized by Griffey . . . . The fact that Hooper

could not see every movement by Griffey after Griffey reached into the van did


                                         -7-
not preclude Hooper from initially objecting to Griffey’s entry into the van at the

sliding door.” (Appellant’s App. at 11.) We agree.

                                         III

      We AFFIRM the district court’s denial of Hooper’s motion to suppress.

The mandate shall issue forthwith.




                                       ENTERED FOR THE COURT



                                       Carlos F. Lucero
                                       Circuit Judge




                                        -8-